In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-2068
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                             v.

TRIMAINE JONES,
                                       Defendant-Appellant.
                       ____________
          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
        No. 01-CR-218—Rudolph T. Randa, Chief Judge.
                       ____________
 ARGUED OCTOBER 17, 2002—DECIDED DECEMBER 24, 2002
                    ____________

 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Appellant Trimaine Jones ap-
peals his sentence on a felon in possession of a firearm
charge. He argues that the district court incorrectly ap-
plied the homicide cross-reference found in § 2K2.1(c) of
the federal sentencing guidelines, resulting in an incor-
rectly increased base offense level and sentence. Because
we believe the district court did not err in applying the
cross-reference, we affirm the sentence imposed below.


                        I. History
  On August 28, 2001, Trimaine Jones was indicted by a
federal grand jury on two counts: (1) being a felon in
2                                             No. 02-2068

possession of a firearm and (2) being a felon in possession
of ammunition. While these charges were pending, on
September 6th, Trimaine was released from custody on
his own recognizance, under the condition that he reside
at a halfway house. Unfortunately, on September 20th, he
disappeared from the halfway house and a warrant was
issued for his arrest. It was not until October 4th, after
Trimaine was involved in an armed robbery that resulted
in the death of a sixteen-year-old boy, that he was re-
apprehended.
  On September 30th, Milwaukee police officers were
called to the scene of a robbery and shooting. There they
found sixteen-year-old Jemarcus Beck shot to death. After
some investigation, the police determined that Trimaine,
his brother Neimyiah, and their friend Rashaad Cotton
were responsible for the robbery and murder. Earlier that
day, the three had agreed to commit a robbery, driving
around in Cotton’s car until they happened upon three
teenage males. At that point, Cotton stopped the car, and
Neimyiah and Trimaine—both armed—got out and ap-
proached the young men. While two of them fled safely,
Beck could not get away. Neimyiah demanded that
Beck give up his money, and when he did not act quickly
enough, Neimyiah shot him. Cotton and the Jones broth-
ers fled. Beck was pronounced dead at the scene.
  On October 4th, Milwaukee police had begun a search
for the Jones brothers after concluding that they were
involved in the September 30th armed robbery and mur-
der. As the arresting officers took Neimyiah into custody,
they saw Trimaine walking by the scene. The police or-
dered him to stop, but instead he fled. During a brief
foot pursuit, the police saw Trimaine clutch at the waist-
band of his pants. The police eventually arrested Trimaine
as he attempted to scale a fence; a black 9mm semi-auto-
matic handgun was found at the base of the fence where
Trimaine had attempted to climb it. Trimaine later ad-
No. 02-2068                                                 3

mitted to the police that he had been in possession of the
gun found at the scene and had possessed that same gun
during the September 30th robbery.
  Trimaine was subsequently indicted by a second federal
grand jury on one count of being a felon in possession of
a firearm, based on his October 4th arrest. On December
3rd, Trimaine was found guilty on both counts charged
in the first indictment, and was later sentenced to 70
months incarceration on those charges. On March 6, 2002,
Trimaine pleaded guilty to the second felon-in-posses-
sion charge, pursuant to an agreement with the govern-
ment, and was sentenced to 120 months imprisonment
on this count. It is this second sentence at issue in this
appeal.


                       II. Analysis
  In reviewing the sentence imposed by the district court,
we review factual determinations underlying the appli-
cation of the sentencing guidelines for clear error; interpre-
tation of a guidelines provision is a legal question we re-
view de novo. United States v. Taylor, 272 F.3d 980, 982
(7th Cir. 2001). Application of the homicide cross-reference
is reviewed for clear error. United States v. Westmoreland,
240 F.3d 618, 635 (7th Cir. 2001).
  Generally, the federal sentencing guideline applicable
to a violation of 18 U.S.C. § 922(g)(1), prohibiting posses-
sion of a firearm by a felon, is § 2K2.1, which provides for
varying base offense levels depending on the offense and
offender characteristics. See U.S.S.G. § 2K2.1(a), (b) (2002).
Additionally, § 2K2.1(c) provides for a “Cross Reference,”
authorizing a sentencing court to look to other guidelines
provisions to impose a higher sentence on an offender un-
der certain circumstances. In this case, Trimaine was sen-
tenced pursuant to the homicide cross-reference found in
§ 2K2.1(c)(1)(B):
4                                                    No. 02-2068

    If the defendant used or possessed any firearm . . . in
    connection with the commission . . . of another of-
    fense . . . apply . . . (B) if death resulted, the most
    analogous offense guideline from Chapter Two, Part
    A, Subpart 1 (Homicide), if the resulting offense level
    is greater than that determined above.
U.S.S.G. § 2K2.1(c)(1). The district court reasoned that
because Trimaine had been arrested for possession of the
same firearm he had previously used during the armed-
robbery/felony-murder incident four days earlier, the
homicide cross-reference applied. Employing that provi-
sion, the district court determined Trimaine’s base offense
level to be 29,1 adjusted that level downward to 26 based
on the defendant’s acceptance of responsibility, and ac-
cordingly sentenced Trimaine to the statutory maximum
of 120 months imprisonment. According to the presen-
tence investigation report, had the district court found
the homicide cross-reference inapplicable, Trimaine would
have faced a base offense level of 20, with a correspond-
ing sentence range of 63 to 78 months.
  In this appeal, Trimaine argues that it was error for the
district court to consider the armed-robbery/felony-mur-
der episode of September 30th in determining his base


1
   The district court apparently reached this base offense level by
“splitting the difference” between a base offense level of 33 for
second-degree murder, U.S.S.G. § 2A1.2, and a base offense level
of 25 for voluntary manslaughter, U.S.S.G. § 2A1.3. We have
previously endorsed such an approach. See United States v. Walls,
80 F.3d 238, 242 (7th Cir. 1996) (“In following the cross-referenc-
ing dictates of U.S.S.G. § 2K2.1(c), the district court is permit-
ted to use common sense in identifying the ‘analogous’ variety
of homicide, a necessarily fact-intensive endeavor . . . . The dis-
trict court did not err in identifying Walls’ conduct as falling
halfway between second-degree murder and manslaughter.”
(citation omitted)).
No. 02-2068                                                        5

offense level. Essentially, Trimaine contends that the
armed robbery/felony murder was not “relevant conduct”
that should have been considered in determining his
sentence. He concedes that the sentencing court is free
to look beyond the conduct of the offense of conviction;
the issue in this appeal is how far beyond the offense of
conviction the district court was permitted to reach to de-
termine an appropriate sentence.
  We begin by emphasizing that the language of the
guidelines and decisions by this Court make clear that
§ 1B1.3, the relevant conduct provision of the guidelines,
governs the application of the homicide cross-reference
found in § 2K2.1(c).2 “The general principle which controls
whether a cross-reference is appropriate is the relevant
conduct guideline. . . . [but] [t]he relevant conduct guide-
line is not without limits.” Taylor, 272 F.3d at 982-83
(citation omitted). Specifically, the relevant conduct pro-
vision states:
    Unless otherwise specified, (i) the base offense level
    where the guideline specifies more than one base of-
    fense level, (ii) specific offense characteristics and (iii)
    cross references in Chapter Two . . . shall be determined
    based on the following:



2
   As we noted in United States v. Ritsema, the language of
§ 2K2.1’s cross-reference provision is no more specific than that
of § 1B1.3(a), and therefore does not preempt application of the
relevant conduct guideline’s definitions. 31 F.3d 559, 565 (7th Cir.
1994); see also U.S.S.G. § 1B1.3 cmt. background (“Subsection (a)
establishes a rule of construction by specifying, in the absence
of more explicit instructions in the context of a specific guideline,
the range of conduct that is relevant to determining the applic-
able offense level . . . .” (emphasis added)). We therefore fo-
cus our inquiry on the definition of relevant conduct found in
§ 1B1.3(a).
6                                               No. 02-2068

        (1)(A)   all acts and omissions committed, aided,
                 abetted, counseled, commanded, induced,
                 procured, or willfully caused by the defen-
                 dant . . .
    that occurred during the commission of the offense
    of conviction, in preparation for that offense, or in the
    course of attempting to avoid detection or responsibil-
    ity for that offense . . . .
U.S.S.G. § 1B1.3(a). This section thus constrains what
conduct a sentencing court may consider when determin-
ing the appropriate base offense level, cross-references,
and adjustments for a particular offender. We note that
the relevant conduct guideline is not limited temporally:
“the Relevant Conduct provision directs a court to sen-
tence a defendant for uncharged conduct germane to the
charge-offense by authorizing it to consider events before,
during, and after the offense conduct.” United States v.
Ritsema, 31 F.3d 559, 566 (7th Cir. 1994).
   Therefore, before the district court could apply the
§ 2K2.1 homicide cross-reference to Trimaine, it was re-
quired to find that the armed robbery/felony murder of
September 30th was relevant to the task of sentencing
him for the firearm-possession offense. Section 1B1.3(a)(1)
sets out three general situations in which conduct will be
considered relevant: conduct that occurs “during the
commission of the offense,” conduct that occurs “in prepara-
tion for” an offense, or conduct that occurs “in the course
of attempting to avoid detection or responsibility” for an
offense. U.S.S.G. § 1B1.3(a)(1). In this case, the armed-
robbery/felony-murder incident was not conduct “in prepa-
ration for” the offense of being a felon in possession of a
firearm, nor was it conduct occurring “in the course of
attempting to avoid detection or responsibility” for that
offense. That leaves the possibility that the armed rob-
bery/felony murder is relevant conduct if it “occurred dur-
No. 02-2068                                                      7

ing the commission of the offense of conviction.” We think
that clearly to be the case.3
   In United States v. Smith, we approved the sentencing
court’s consideration of the offender’s use of a firearm to
shoot and kill a fellow partygoer when it sentenced that
offender for illegally possessing the firearm as a felon. 5
F.3d 259, 261-62 (7th Cir. 1993). We noted that “[w]hile
Smith carried the handgun, his ‘other offense’ (not his
‘offense of conviction’) involved the death of [the fellow
partygoer].” Id. at 261 (emphasis added). Trimaine’s
conduct during the armed robbery/felony murder is simi-
larly relevant to the charge of being a felon in posses-
sion. While Trimaine carried his firearm, he participated
in the armed robbery of September 30th. The armed
robbery/felony murder not only occurred “during the
commission of” the felon-in-possession offense, but
Trimaine’s status as a felon in possession was a factor
enabling him to undertake the armed robbery. The dis-
trict court did not err in finding this incident to be rele-
vant conduct.
  Having concluded that the armed robbery/felony mur-
der was relevant conduct for the purpose of applying
the homicide cross-reference, we must further determine
whether “death resulted” from Trimaine’s use and posses-


3
  It was additionally argued that consideration of the armed
robbery/felony murder as relevant conduct was appropriate under
guideline § 1B1.3(a)(2), which includes within its definition of
“relevant conduct” “all acts and omissions . . . that were part of
the same course of conduct or common scheme or plan as the
offense of conviction,” but only with respect to offenses for which
grouping under § 3D1.2(d) would be required. Grouping would
not be required in this case—in fact, grouping of the felon in pos-
session count with the homicide charge is specifically excluded
from the operation of § 3D1.2(d)—rendering § 1B1.3(a)(2)’s rele-
vant-conduct definition inapplicable here.
8                                               No. 02-2068

sion of the firearm. Under the terms of § 2K2.1(c)(1)(B),
only if “death resulted” from the use or possession of a
firearm is the homicide cross-reference applicable. We
have previously held that “[t]o determine ‘if death re-
sulted,’ the sentencing court must ascertain whether the
defendant’s conduct was ‘intentional or reckless’ and wheth-
er death was ‘a foreseeable risk’ of that conduct.” United
States v. Thomas, 280 F.3d 1149, 1155 (7th Cir. 2002)
(quoting United States v. Walls, 80 F.3d 238, 241 (7th Cir.
1996)). “Generally, this means that the defendant’s posses-
sion of a weapon during the commission of another offense
‘put into motion a chain of events that ended in a trag-
edy.’ ” Id. (citing Walls, 80 F.3d at 241).
  We have no hesitation in concluding that Trimaine’s
actions on September 30th were “reckless” and involved
a “foreseeable risk” of death. His participation in the
armed robbery “put into motion” a series of events that
resulted in the death of Jemarcus Beck. Trimaine, his
brother, and his friend agreed to commit an armed robbery,
then drove around in a search of potential victims. When
they came across three young men, Trimaine and his
brother, both armed, got out of the car and confronted them.
While two of the young men fled, the third was told to
give up his property, and when he did not act fast enough,
Trimaine’s brother shot him. Trimaine’s participation
in this incident was reckless and clearly involved a fore-
seeable risk that one of the robbery victims would be
killed, even if it was not Trimaine’s gun that fired the
fatal shot. Accord Walls, 80 F.3d at 241-42 (approving
application of the § 2K2.1 homicide cross-reference to
a defendant who fired blindly at a house during a gun-
fight in which an uninvolved neighbor was killed, noting
that “[r]egardless of whether Walls fired the fatal shot, for
purposes of § 2K2.1, Walls’ conduct resulted in [another’s]
death.”); United States v. White, 979 F.2d 539, 545 (7th Cir.
1992) (approving application of the general “death results”
No. 02-2068                                              9

guideline, U.S.S.G. § 5K2.1, to a defendant who trans-
ported a minor across state lines for the purpose of pros-
titution, when the minor was later killed, presumably by
a customer). We therefore find that “death resulted” from
Trimaine’s participation in the armed robbery.


                    III. Conclusion
  In imposing the sentence at issue in this appeal, the
district court’s decision to consider Trimaine Jones’ par-
ticipation in the September 30th armed robbery and
accompanying murder—an incident accomplished in part
through the use of the firearm illegally possessed by
Trimaine—simply reflected “the common sense notion
that one who puts a firearm to a nefarious use deserves
a sentence more harsh than one who does no more than
possess the gun.” United States v. Corbin, 998 F.2d 1377,
1385 (7th Cir. 1993). We agree with the district court that
Trimaine’s participation in this armed robbery/felony
murder was clearly “relevant conduct” that resulted in
death, and as such was properly considered in sentenc-
ing him on the firearm charge. The sentence imposed by
the district court is therefore AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—12-24-02